Case 9:20-cv-81205-RAR Document 48-3 Entered on FLSD Docket 07/31/2020 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            CASE NO.: 20-CIV-81205-RAR

   SECURITIES AND EXCHANGE COMMISSION,

                           Plaintiff,

   v.

   COMPLETE BUSINESS SOLUTIONS GROUP,
     INC. d/b/a/ PAR FUNDING,
   FULL SPECTRUM PROCESSING, INC.,
   ABETTERFINANCIALPLAN.COM LLC
     d/b/a/ A BETTER FINANCIAL PLAN,
   ABFP MANAGEMENT COMPANY, LLC
     f/k/a/ PILLAR LIFE SETTLEMENT
     MANAGEMENT COMPANY, LLC,
   ABFP INCOME FUND, LLC,
   ABFP INCOME FUND 2, L.P.,
   UNITED FIDELIS GROUP CORP.,
   FIDELIS FINANCIAL PLANNING LLC,
   RETIREMENT EVOLUTION GROUP, LLC,
   RETIREMENT EVOLUTION INCOME
    FUND, LLC , f/k/a RE INCOME FUND, LLC,
   RE INCOME FUND 2, LLC,
   LISA MCELHONE,
   JOSEPH COLE BARLETA a/k/a/ JOE COLE,
   JOSEPH W. LAFORTE a/k/a JOE MACK
      a/k/a/ JOE MACKI a/k/a JOE MCELHONE,
   PERRY S. ABBONIZIO,
   DEAN J. VAGNOZZI,
   MICHAEL C. FURMAN,
   and JOHN GISSAS

                           Defendants, and

   L.M.E. 2017 FAMILY TRUST,

                           Relief Defendant.
   ___________________________________________/

    ORDER GRANTING PLAINTIFF SECURITIES AND EXCHANGE COMMISSION'S
         URGENT MOTION TO AMEND ORDER APPOINTING RECEIVER
                   TO INCLUDE LITIGATION INJUCTION
Case 9:20-cv-81205-RAR Document 48-3 Entered on FLSD Docket 07/31/2020 Page 2 of 4



           THIS CAUSE comes before the Court upon Plaintiff Securities and Exchange

    Commission’s Urgent Motion to Amend Order Appointing Receiver to Include Litigation

    Injunction [ECF No. _] (“Motion”), filed on July 30, 2020. In the Motion, Plaintiff seeks an

    amendment to the Order Appointing Receiver [ECF No. 36] to include a litigation injunction in

    all cases and proceedings to which the Receivership Entities are a party. The Receiver agrees

    with and joins in the request for this relief. For the reasons set forth in the Motion, it is hereby

           ORDERED AND ADJUDGED that Plaintiff Securities and Exchange Commission’s

    Motion to Amend Order Appointing Receiver To Include Litigation Injunction [ECF No. __] is

    GRANTED.

           The Receiver, Ryan Stumphauzer is authorized, empowered, and directed as follows

    until further Order of the Court:

            1. To take custody, control, and possession of all Receivership Entity records, documents,

    and materials, and to safeguard these items until further Order of the Court;

            2. To secure and safeguard the Receivership Entity’s information technology, data,

    documents, storage systems, and documents, including by making contact with any third party

    vendors, such as movers and information technology personnel, to assist in this process;

            3. To engage and employ persons in his discretion to assist him in carrying out his duties

    and responsibilities hereunder, including, but not limited to, accountants, lawyers, and paralegals

    (“Retained Personnel”);

            4. To take any other action as necessary and appropriate for the preservation of the

    Receivership Entities’ property interests or to prevent the dissipation or concealment of such

    property interests; and

            5. To take such other action as may be approved by this Court.
Case 9:20-cv-81205-RAR Document 48-3 Entered on FLSD Docket 07/31/2020 Page 3 of 4



           6. Additionally, the Receiver shall promptly give notice of his appointment to all known

    officers, directors, agents, employees, shareholders, creditors, debtors, managers, and general

    and limited partners of each Receivership Entity, as the Receiver deems necessary or advisable

    to effectuate the operation of the receivership.

           7. In furtherance of his responsibilities in this matter, the Receiver is authorized to

    communicate with, and/or serve this Order upon, any person, entity or government office that he

    deems appropriate to inform them of the status of this matter and the Receiver’s appointment.

           8. The Receiver and Retained Personnel are entitled to reasonable compensation and

    expense reimbursement from the Receivership Estates. The Receiver shall seek the Court’s

    approval by filing a Motion for the reimbursement of expenses and compensation for time spent

    on the matters set forth herein.

           9. The Receivership Entities and all persons receiving notice of this Order shall not hinder

    or interfere with the Receiver’s efforts to take control or possession of the Receivership Entities’

    property interests identified above, or hinder his efforts to preserve them.

                                               Stay of Litigation

           As set forth in detail below, the following proceedings, excluding the instant proceeding

    and all law enforcement, police, or regulatory actions and actions of the Commission related to

    the above- captioned enforcement action, are stayed until further Order of this Court:

           All civil legal proceedings of any nature, including, but not limited to, bankruptcy
           proceedings, arbitration proceedings, foreclosure actions, default proceedings, or any
           other actions of any nature involving: {a) the Receiver, in his capacity as Receiver; (b)
           any Receivership Property, wherever located; (c) any of the Receivership Entities,
           including subsidiaries and partnerships; or, (d) any of a Receivership Entity's past or
           present officers, directors, managers, agents, or general or limited partners sued for, or
           in connection with, any action taken by them while acting in such capacity of any nature,
           whether as plaintiff, defendant, third-party plaintiff, third-party defendant, or otherwise
           (such proceedings are hereinafter referred to as "Ancillary Proceedings").
Case 9:20-cv-81205-RAR Document 48-3 Entered on FLSD Docket 07/31/2020 Page 4 of 4




            14.     The parties to any and all Ancillary Proceedings are enjoined from commencing

    or continuing any such legal proceeding, or from taking any action, in connection with any such

    proceeding, including, but not limited to, the issuance or employment of process.

            15.     All Ancillary Proceedings are stayed in their entirety, and all Courts having any

    jurisdiction thereof are enjoined from taking or permitting any action until further Order of

    this Court. Further, as to a cause of action accrued or accruing in favor of one or more of

    the Receivership Entities against a third person or party, any applicable statute of limitation

    is tolled during the period in which this injunction against commencement of legal

    proceedings is in effect as to that cause of action.



          DONE AND ORDERED in Fort Lauderdale, Florida, this ___th day of July, 2020.



                                                           _____________________________

                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE
   Copies to:
   Amie Riggle Berlin, Esq.
   Senior Trial Counsel
   Securities and Exchange Commission
   801 Brickell Avenue, Suite 1800
   Miami, Florida 33131
   Facsimile: (305) 536-4154
   Email: berlina@sec.gov

   Counsel for Plaintiff
